Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because reference character “116” has been used to designate both open threaded end and threaded open upper end.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 are led to be indefinite as it is unclear if “an interior surface” of the top panel is a newly recited structure or refers back to “an inner surface of the top panel” of claim 1, from which these claims depend.  In light of the original disclosure and in order to apply art to the limitation it will be interpreted as the latter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costello (US 20120065608) further in view of DeMeo (WO 9846278).
Claim 1:  Costello discloses a sealing head 60 (transfer lid) for coupling engagement with some open threaded end of some containment shell, the sealing head 60 (transfer lid) comprising: a top panel comprising a nozzle 68 (transfer port) extending from a central position on the top panel outwardly in a first or distal direction; an attachment collar extending in a second or proximal direction from the top panel, wherein the top panel extends continuously from the nozzle 68 (transfer port) to the attachment collar about a circumference of the top panel, an interior circumferential face of the attachment collar comprising threads 64 for releasable engagement with corresponding exterior threads of some open threaded end of some container; and an inner collar projecting from the top panel of the sealing head 60 (transfer lid) in the second or proximal direction, the inner collar being concentric with and spaced a distance inwardly from the attachment collar, wherein an inner surface of the top panel extends continuously from the nozzle 68 (transfer port) to the inner collar about a circumference of the top panel, wherein the inner collar comprises a tapered profile (see annotated fig. 15B below and fig. 15A).
Costello does not disclose a vented cap assembly, the inner collar comprising an outer circumferential surface having a texturized electrical discharge machining (EDM) surface finish comprising a plurality of micro ventilation channels or conduits configured to permit air passage therethrough when the attachment collar is interengaged with the containment shell, wherein the EDM surface finish of the outer circumferential surface is between a Verein Deutscher Ingenieure (VDI) 3400 Standard range of about 24-42, or the tapered profile being configured to compress inward upon contact with a rim of the containment shell.
DeMeo teaches a cap 11 having a top wall 17 and a sealing lip 23 projecting from the top wall 17, concentric with and spaced a distance inwardly from side walls 19, and comprising an outer circumferential surface having a roughened surface formed by electrical discharge machinery (texturized electrical discharge machining (EDM) surface finish) comprising microchannels (plurality of micro ventilation channels or conduits) configured to permit gas venting (air passage) therethrough when the side walls 19 are interengaged with some container, wherein the cap 11 and sealing lip 23 are formed from a hydrophobic polymeric material of polypropylene, wherein the roughened surface formed by electrical discharge machinery (texturized electrical discharge machining (EDM) surface finish) has a root mean square (RMS) roughness of about 0.5 to 50 microns which correlates to 13.979 - 53.979 Charmilles of the Verein Deutscher Ingenieure (VDI) 3400 Standard (see pages 7-8, 10-12 and fig. 1 & 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the sealing head 60 (transfer lid) vented by modifying the outer circumferential surface of the inner collar to include the roughened surface formed by electrical discharge machinery (texturized EDM surface finish) comprising microchannels (plurality of micro ventilation channels or conduits) configured to permit gas venting (air passage) and having a root mean square (RMS) roughness of about 0.5 to 50 microns which correlates to 13.979 - 53.979 Charmilles of the Verein Deutscher Ingenieure (VDI) 3400 Standard, as taught by DeMeo, in order to provide means to vent air to permit sterile air venting while preventing liquid from escaping.
As the claimed range of 24-42 Charmilles overlaps the range of 13.979 - 53.979 Charmilles disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05 I.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the sealing head 60 (transfer lid) out of a hydrophobic polymeric material of polypropylene, as taught by DeMeo, in order to allow for increased hygienic conditions and ease of cleaning.
It is inherent or in the alternative obvious that the tapered profile is capable of compressing inward upon contact with some rim of some containment shell as the prior art combination discloses a structurally identical sealing head 60 (vented transfer lid) to the inventions vented transfer lid and as the material of the prior art combination of the sealing head 60 (vented transfer lid) of polypropylene is identical to the disclosed material of the inventions vented transfer lid.  If there is any difference, the difference must be minor and obvious.  The burden is shifted to applicants to show that the tapered profile cannot compress inward upon contact with some rim of some containment shell. Otherwise a prima facie case of obviousness has been established. MPEP 2112 & 2113
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
Examiner asserts that the recitation of the intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987).
                
                    V
                    
                        
                            R
                            M
                            S
                        
                    
                    =
                    1.11
                    V
                    (
                    R
                    a
                    )
                
            
                
                    C
                    H
                    =
                    20
                    l
                    o
                    g
                    ⁡
                    (
                    10
                    R
                    a
                    )
                    (
                    μ
                    m
                    )
                
            

    PNG
    media_image1.png
    271
    624
    media_image1.png
    Greyscale

Claim 2:  The combination discloses the roughened surface formed by electrical discharge machinery (texturized EDM surface finish) of the outer circumferential surface being configured for interengagement with some open threaded end of some container (see annotated fig. 15B above).
Claim 21:  The combination discloses the sealing head 60 (vented transfer lid) being made from the hydrophobic polymeric material of polypropylene (see the paragraph bridging pages 7 and 8 ‘278).
Claim 22:  The combination discloses the top panel comprising a conical top surface (see annotated fig. 15B above).
Claim 23:  The combination discloses the electrical discharge machinery (texturized electrical discharge machining (EDM) surface finish) having a root mean square (RMS) roughness of about 0.5 to 50 microns which correlates to 13.979 - 53.979 Charmilles of the Verein Deutscher Ingenieure (VDI) 3400 Standard (see page 11 ‘278).
As the claimed range of 27-30 Charmilles lies inside the range of 13.979 - 53.979 Charmilles disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05 I.Claim 3:  

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costello (US 20120065608) and DeMeo (WO 9846278) as applied to claim 1 above, and further in view of Green (US 20170320643).
Claim 19:  The combination discloses the claimed invention except for at least a portion of an interior surface of the top panel comprising an outer layer exhibiting oleophobic or hydrophobic characteristics.
Green teaches a lid 30 having an interior surface 38 which is coated with a coating 40 with hydrophobic, oleophobic, and antimicrobial properties (see P. 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the interior surface of the circular top panel to have a coating 40 with hydrophobic, oleophobic, and antimicrobial properties, as taught by Green, resulting in an outer layer exhibiting oleophobic or hydrophobic characteristics, in order to allow for increased hygienic conditions and ease of cleaning.
Claim 20:  The combination discloses the claimed invention except for an oleophobic or hydrophobic coating applied to at least a portion of the interior surface of the top panel.
Green teaches a lid 30 having an interior surface 38 which is coated with a coating 40 with hydrophobic, oleophobic, and antimicrobial properties (see P. 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified at least a portion of the interior surface of the circular top panel to have a coating 40 with hydrophobic, oleophobic, and antimicrobial properties applied, as taught by Green, in order to allow for increased hygienic conditions and ease of cleaning.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costello (US 20120065608) and DeMeo (WO 9846278) as applied to claim 1 above, and further in view of Bartur (US 5853096).
Claim 18:  The combination discloses the claimed invention except for at least one ventilation opening in the vented transfer lid that is distinct from the plurality of micro ventilation channels or conduits.
Bartur teaches a foam eliminating cap 400 having an annular seal/flap 402 having transverse perforations 420 (ventilation opening) formed by laser drilling to allow gasses to pass but prevent liquid from passing (see fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the inner collar to have transverse perforations 420 (ventilation openings), as taught by Bartur, in order to redundant means to vent air to permit sterile air venting while preventing liquid from escaping.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s argument that previous amendments to the specification have corrected the objection that reference character “116” has been used to designate the open threaded end and the threaded open top or end, the Examiner responds that the no objection referenced “the threaded open top or end”.  At least P. 0052 and 0053 use different terms associated with reference character 116.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120018318, US 4760941, DE 3217913, US 5507416, US 5788099, US 20090321611, and US 5328058 are pertinent to continuously extending inner surfaces of top panels extending between a port and inner collar.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736